Citation Nr: 0004036	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-43 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1953 to March 
1955.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied the veteran's request to reopen his 
claim for a lumbar spine disability.  This case was 
previously before the Board in September 1998, at which time 
the Board rendered a decision reopening the veteran's claim 
of entitlement to service connection for a lumbar spine 
disability, and remanding the matter to the RO for additional 
development.  The additional development having been 
completed, the matter is again before the Board for appellate 
review.


FINDING OF FACT

The veteran's currently diagnosed lumbar spine disability is 
not related to any disease or injury sustained during 
service.


CONCLUSION OF LAW

The veteran's lumbar spine disability was not incurred in 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for chronic lumbosacral 
strain is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Furthermore, where a veteran who 
served for ninety (90) days or more during a period of war 
(or during peacetime service after December 31, 1946) 
develops certain chronic conditions, such as arthritis, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran's service medical records (SMRs) include 
treatment records for the period March 1955 to May 1955 
showing that the veteran complained of low back pain, at the 
same time that he had complaints concerning his prostate 
gland and genitourinary system.  A March 1955 physiotherapy 
consultation record noted "lumbar back strain."  A May 1955 
examination report upon the veteran's separation from service 
noted no complaints of low back pain, and the veteran's spine 
was clinically evaluated as normal.  

After the veteran's separation from service, a June 1955 VA 
prostatic examination report noted that the veteran 
complained of a backache at the same time he experienced 
prostate trouble.  The impression was no back condition 
found, and history of prostatitis.  A contemporaneous 
radiology report stated that the vertebral bodies and 
intervertebral spaces were intact.  A later June 1955 VA 
examination and associated radiology report found no disease, 
injury, or defect of the low back or lumbar spine. 

A July 1955 statement from a private chiropractor, L.R. Russ, 
D.C., reported that the lumbar disc spaces were normal, 
although a "[h]eel to buttocks test [was] positive 
indicating lumbar spinal joint/muscular-ligamentous stresses 
beyond the normal range."

A February 1969 private hospital discharge summary, prepared 
by K. W. Covey, M.D., noted that a lumbar spine X-ray showed 
a narrow lumbosacral joint space, and that myelogram showed a 
minimal lumbar intervertebral disc protrusion at L5-S1.  

A July 1996 letter from a private chiropractor, David P. 
Nelson, D.C., stated that he had treated the veteran 
periodically over the years for his lower back, since May 
1967, and that his symptoms continue to worsen with age and 
the degenerative process.  

An August 1996 letter from Dr. Nelson stated that he took 
over the medical practice of Dr. Russ in 1966.  He further 
stated that although it appears that Dr. Russ' records of 
treatment of the veteran have been misplaced, he recalls that 
the veteran's medical file was "quite voluminous" when he 
took over Dr. Russ' practice.  Dr. Nelson then stated that he 
agreed with the veteran's assertion that he had been treated 
by Dr. Russ for a low back condition beginning in 1955.  

A September 1996 letter from Dr. Nelson recounted the 
veteran's complaints of constant low back and leg pain, which 
the veteran attributed to an injury incurred during service.  
Dr. Nelson's review of contemporaneous X-rays revealed severe 
degenerative disc disease at L5-S1.  The impression included 
findings of degenerative disc disease at L5-S1 and probable 
spinal stenosis.  Dr. Nelson commented that "[i]t appears 
that [the veteran's] current low back and leg disabilities 
are causally related to his military injury of 1954." 

An April 1997 VA radiology report revealed a narrowing L5-S1 
interspace, with mild spurs elsewhere.  

An August 1997 VA orthopedic examination report included a 
diagnosis of lumbar spondylosis and disc degeneration at L5-
S1, mild.  A subsequent August 1997 VA medical opinion stated 
that the veteran's claims file and medical record were 
reviewed.  It was opined that the veteran's back pain in 
service was due to prostatitis, and that "there is no 
connection between conditions treated in service and any 
current spine condition . . ."     

An October 1998 VA medical opinion included a review of the 
veteran's medical records.  It was opined that the veteran's 
current lumbosacral spine diagnosis is most likely not 
related to military active service.  It was noted that X-rays 
in July 1955 showed no abnormality of the spine, and there 
was no history of active duty trauma to the lumbosacral 
spine.  

A January 1999 VA examination report included a review of the 
veteran's claims file and medical records.  The examiner 
stated that: 

X-rays of the lumbar spine showed no evidence of 
spondylosis with disk degeneration at L5-S1 during 
the veteran's military service.  It therefore 
cannot be stated that within reasonable medical 
probability that lumbar spondylosis with disk 
degeneration had its onset during the veteran's 
period of active duty, nor can it be stated that it 
is at least as likely as not that lumbar 
spondylosis with disk degeneration at L5-S1 had its 
onset during the veteran's period of active duty in 
March of 1955.  

Impressions included fibromyalgia syndrome with associated 
chronic recurrent headache, sleep disorder, mood disorder, 
and fatigue.  The examiner opined that the veteran has 
fibromyalgia related to service, but that "[t]he presence of 
L5-S1 disk degeneration and mild spurring in the upper lumbar 
region is neither the result of nor the cause of fibromyalgia 
syndrome, the etiology of which is unknown."  (The Board 
notes that there is no pending claim for service connection 
for fibromyalgia.)

The remaining evidence consists of the veteran's December 
1996 RO hearing testimony and variously dated written 
statements, in which the veteran contends his current lumbar 
spine disability was incurred as a result of an injury 
sustained during active duty service.

At the outset, the Board notes that presumptive service 
connection for arthritis of the lumbar spine is not warranted 
under 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. 
§§ 3.307, 3.309, as there is no medical evidence that the 
veteran incurred arthritis to a degree of 10 percent or more 
within one year from separation from service. 

In analyzing the merits of the claim, the Board finds that 
service connection for a lumbar spine disability must be 
denied.  This conclusion is based on the medical evidence of 
record, the great weight of which demonstrates that there is 
no causal or etiological relationship between the veteran's 
current lumbar spine disability and any injury or disease 
incurred during active service.  

Initially, the Board notes that the veteran did injure his 
low back in service.  Indeed, the veteran's SMRs reveal that 
the veteran did have low back pain and/or muscular strain in 
1955, just prior to being discharged from active duty.  
However, the Board notes that the veteran's separation 
examination report was negative for any disease, injury, or 
defect afflicting the spine or back.  Moreover, two separate 
June 1955 VA examinations, both with radiology reports of the 
lumbar spine, found no abnormalities of the lumbar spine.  In 
addition, although a July 1955 examination report from Dr. 
Russ found that the veteran tested positive for lumbar spinal 
joint/muscular-ligamentous stresses beyond the normal range, 
the lumbar disc spaces were noted to be normal.  

The medical evidence further shows that the veteran was first 
diagnosed with the beginnings of lumbar spine disc disease in 
February 1969, by Dr. Covey, who found a minimal lumbar 
intervertebral disc protrusion at L5-S1.  Although the Board 
accepts as true that Dr. Russ continued to regularly see the 
veteran prior to this date, between 1955 and 1967 - as 
attested to by the successor of Dr. Russ' practice, Dr. 
Nelson - the actual medical records of this time period are 
not available.  Despite Dr. Nelson's 1996 statement that it 
appeared to him that the veteran's lumbar spine disability 
was causally related to military service, that statement 
appears to be based largely on history and the assumption 
that the veteran's regular visits to Dr. Russ were related to 
the veteran's current lumbar spine disability.  However, Dr. 
Nelson does not state that he actually reviewed the contents 
of the veteran's now unavailable medical files.  The Board 
noted that the Court has held that a bare transcription of 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995). 

When the evidence from Dr. Nelson and the veteran is compared 
with the conflicting medical evidence provided by the VA 
medical examination reports and written opinions, dated in 
August 1997, October 1998, and January 1999, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  All of the aforementioned VA medical 
evidence specifically found that there is no causal or 
etiological relationship between the low back injury 
sustained in service and the currently diagnosed lumbar spine 
disability.  

The Board has also considered the veteran's own written 
statements and hearing testimony attributing his current 
lumbar spine disability to service.  However, as he is a 
layman, he is not competent to offer an opinion regarding the 
medical causation of his current diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

As a state of equipoise of the positive evidence and the 
negative evidence does not exist, the benefit-of-the-doubt 
doctrine outlined in 38 U.S.C.A. § 5107(b) and Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), does not apply in this 
case. 




ORDER

Service connection for a lumbar spine disability is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

